Citation Nr: 1729847	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-11 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for hemorrhoids.

2.  Entitlement to service connection for frequent premature ventricular contractions.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for hemorrhoids and assigned a noncompensable initial rating, effective December 16, 2008; and denied service connection for frequent premature ventricular contractions, migraine headaches, bilateral hearing loss, and bilateral tinnitus.

Most recently, in July 2016, the Board increased the rating for degenerative disc disease of the lumbar spine for the rating period on appeal prior to January 29, 2011, and denied service connection for muscle atrophy of the right thigh.  Also, the Board remanded for further evidentiary development the issue of a higher initial rating for hemorrhoids, as well as the issues for service connection for frequent premature ventricular contractions, migraine headaches, bilateral hearing loss, and bilateral tinnitus.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by scheduling the Veteran for VA examinations and readjudicating the claims in a December 2016 Supplemental Statement of the Case.  

However, for the reasons set forth below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

A remand is required in this case in order to reschedule VA examinations in order to evaluate the Veteran's claims.

Pursuant to the July 2016 Board remand, the RO scheduled VA examinations to address the severity of the Veteran's hemorrhoids, and evaluate the nature and etiology of the Veteran's claimed premature ventricular contractions, migraine headaches, bilateral hearing loss, and bilateral tinnitus.  However, the Veteran failed to report to the examinations.  In December 2016, the Veteran contacted the AOJ and requested that his December 2016 VA examinations be rescheduled, as he was unable to report because of his mother's funeral.  However, on that same day, a Supplemental Statement of the Case was issued, and the VA examinations were never rescheduled.  As the Veteran has provided good cause for failing to report to the VA examinations and he stated that he would attend the rescheduled examinations, the VA examinations shall be rescheduled in order to evaluate his claimed frequent premature ventricular contractions, migraine headaches, bilateral hearing loss, and tinnitus; and the severity of his service-connected hemorrhoids.  See 38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Reschedule a VA examination with an appropriate medical professional to determine the current severity of the Veteran's service-connected hemorrhoids.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  All indicated studies should be conducted, and all findings reported in detail.

After reviewing the claims file in its entirety, the examiner is asked to respond to the follow:

      a) Determine the current severity of the Veteran's 
service-connected hemorrhoids.

b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the anal fissure noted in the August 2010 private treatment record was a symptom of the Veteran's service-connected hemorrhoids or was otherwise related to his hemorrhoids.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Reschedule a VA cardiology examination with an appropriate medical professional to determine the nature and etiology of the Veteran's claimed frequent premature ventricular contractions.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*A February 2000 service treatment record (STR) noting frequent premature ventricular contractions.

*A September 2007 private treatment record reflecting an isolated episode of palpitations with premature ventricular contractions after two weeks of wearing a cardiac event monitor, and impressions of palpitations of unclear etiology and history of frequent premature ventricular contractions.

*An April 2011 correspondence from the Veteran regarding current treatment and medication since service.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

a) Determine whether the Veteran has a current cardiac diagnosis characterized by premature ventricular contractions.

b) If so, provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cardiac diagnosis characterized by premature ventricular contractions had its onset during service or is otherwise related to his active military service.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Reschedule a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's claimed migraine headaches.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*STRs, including from November 2001 and December 2001, reflecting treatment of headaches.

*A July 2010 private treatment record noting complaints of migraines.

*The Veteran's April 2011 correspondence regarding current symptoms of ocular migraines.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

a) Determine whether the Veteran has a current headache diagnosis.

b) Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache diagnosis had its onset during service or is otherwise related to his active military service. 

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Reschedule a VA audiological examination with an appropriate medical professional to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's subjective complaints of hearing loss and tinnitus.

*A January 2008 private audiological examination report.

*An August 2010 private audiological examination report.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

a) Determine whether the Veteran has a current diagnosis of bilateral hearing loss.

b) If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current bilateral hearing loss had onset during the Veteran's active service or was caused by his active service, to include noise exposure?

c) Determine whether the Veteran has a current diagnosis of bilateral tinnitus.

d) If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current bilateral tinnitus had onset during the Veteran's active service or was caused by his active service, to include noise exposure?

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this additional VA examination, without good cause, may have adverse consequences on his pending claims. 38 C.F.R. § 3.655(2016). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

